Citation Nr: 1535229	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-00 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine.  

2. Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity secondary to the service-connected degenerative disc disease of the lumbar spine.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  [In a November 2010 rating decision, the RO denied entitlement to TDIU.  Although the Veteran did not appeal the November 2010 rating decision, in February 2012 he filed a new claim of entitlement to TDIU.  Moreover, and given that he contends that he is unable to work due to his service-connected back disability, the TDIU claim in the instant case is part and parcel of his claim for an initial higher rating for the low back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  Thus, the TDIU claim is before the Board.]  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Veteran was last afforded VA thoracolumbar spine and peripheral nerve examinations in April 2012.  Thereafter, VA treatment records in October 2012 show that during physical therapy the Veteran was unable to flex or extend his lumbar spine and on prone right shift test had increased symptoms of radiating pain.  VA treatment records show that from September 2012 to June 2013 the Veteran's level of pain ranged from 6 to 9 and was bearable at a level of 4.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  In this regard, the Veteran's last examination of record is over three years old and subsequent treatment records show that the low back disability and radiculopathy of the right lower extremity may have increased in severity since the April 2012 VA examinations.  Thus, under the duty to assist, new VA examinations are necessary to determine the current level of severity of these service-connected disabilities.   

Further, the Court has held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In the instant case, on VA examination for peripheral nerves in April 2012, the examiner opined that the sciatic nerve of the Veteran's right lower extremity was normal.  However, private treatment records on multiple occasions, including in December 2010, show that the Veteran had a right foot drop.  On remand therefore, the VA examiner in evaluating the sciatic nerve should address the Veteran's history of having a right foot drop.  

Further, and prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to his claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With his assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c)(2015).  If VA attempts to obtain any outstanding records which are unavailable, he should be notified in accordance with 38 C.F.R. § 3.159(e)(2015).

2.  Then, schedule the Veteran for an appropriate VA examination to determine the current nature and extent of the service-connected degenerative disc disease of his lumbar spine and radiculopathy of his right lower extremity.  The claims file must be made available to be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted. 

Following an interview with the Veteran and a physical examination of him, the examiner should describe in detail all current manifestations of the service-connected degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity to include the following: 

a.) Range of motion of the thoracolumbar spine in degrees to include forward flexion and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.

b.) Whether there is favorable or unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  

c.) Any objective neurological abnormalities, either motor or sensory.  The examiner should report all neurologic impairment resulting from both the service-connected degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity and whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.  In evaluating the sciatic nerve, the examiner must specifically address the Veteran's history of a right foot drop, as noted in his December 2010 private treatment records, and determine the level of severity of any sciatic nerve impairment.  

d.) The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the thoracolumbar spine disability, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

e.) The examiner should opine whether the Veteran's service-connected disabilities [degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity] prevent him from securing and following substantially gainful employment consistent with his educational and occupational background.  The examiner must consider that the Veteran has a high school degree and 1 year of college and that his work history consists of providing cleaning services, driving, and labor requiring lifting.  See February 2012 TDIU claim.

A rationale for all opinions should be provided. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), a deficiency in the record (i.e. additional facts are required), or a lack of necessary knowledge/training of the examiner.

3.  When the development requested has been completed, the AOJ should readjudicate the issues on appeal, to include those claims listed on the title page of this Remand.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

